Filed 3/24/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 54







Daniel Joseph Myers, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20140295







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Bruce B. Haskell, Judge.



AFFIRMED.



Per Curiam.



Samuel A. Gereszek, 308 DeMers Avenue, P.O. Box 4, East Grand Forks, Minnesota 56721-0004, for petitioner and appellant.



Alexander J. Stock, Assistant State’s Attorney, Courthouse, 514 East Thayer Avenue, Bismarck, N.D. 58501, for respondent and appellee.

Myers v. State

No. 20140295



Per Curiam.

[¶1]	Daniel Myers appeals from a district court order denying him post-conviction relief.  He argues the district court erred in denying him post-conviction relief, because the court’s findings were not supported by evidence contained in the record.  He also argues for the first time on appeal that upon revocation of his probation, the district court erred by imposing an unauthorized extension of his sentence.  We summarily affirm under N.D.R.App.P. 35.1(a)(2), concluding that, after holding an evidentiary hearing, the district court denied Myers’ post-conviction relief application on the basis of findings of fact that are not clearly erroneous.  We also affirm under N.D.R.App.P. 35.1(a)(7).  
See
 
State v. Hammer
, 2010 ND 152, ¶ 21, 787 N.W.2d 716 (“[T]his Court will not consider issues raised for the first time on appeal.”).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner